IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY STEPHENS,                       :   No. 68 MAP 2017
                                        :
                   Appellant            :   Appeal from the Order of the
                                        :   Commonwealth Court at No. 269 MD
                                        :   2017 dated October 3, 2017
             v.                         :
                                        :
                                        :
THE PENNSYLVANIA BOARD OF               :
PROBATION AND PAROLE,                   :
PENNSYLVANIA DEPARTMENT OF              :
CORRECTIONS, AND STATE                  :
CORRECTIONAL INSTITUTION AT             :
DALLAS,                                 :
                                        :
                   Appellees            :


                                   ORDER


PER CURIAM                                              DECIDED: June 1, 2018

     AND NOW, this 1st day of June, 2018, the order of the Commonwealth Court is

AFFIRMED.